Citation Nr: 0415802	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his claim.

2.  The veteran's disabilities include: major depression, 
evaluated as 70 percent disabling; primary open-angle 
glaucoma, evaluated as 10 percent disabling; arterial 
hypertension, evaluated as noncompensably disabling; 
gastroesophageal reflux disease, status post gastritis, 
evaluated as noncompensably disabling; degenerative joint 
disease of thoracolumbar spine and degenerative disc disease 
with lumbar spondylosis, evaluated as noncompensably 
disabling; generalized arteriosclerosis, evaluated as 
noncompensably disabling; pterygium, recurrent, evaluated as 
noncompensably disabling; external hemorrhoids, evaluated as 
noncompensably disabling; and bilateral sensorineural hearing 
loss, moderate; evaluated as noncompensably disabling.

3.  The veteran is not blind as defined by VA regulations, a 
patient in a nursing home, or bedridden, does not require the 
use of a special prosthetic or orthopedic appliance, and is 
not unable to dress and feed himself, attend to the wants of 
nature, keep himself ordinarily clean and presentable, and 
protect himself from the hazards or dangers incident to his 
daily environment without care or assistance on a regular 
basis.

4.  The veteran has no single disability ratable as 100 
percent disabling, nor is he factually unable to venture from 
his home and the immediate premises at will.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations apply to the issue 
currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In a letter dated May 2002, the RO acknowledged the veteran's 
claim for special monthly pension, notified him of the 
evidence needed to substantiate that claim, informed him of 
VA's newly expanded duties to notify and assist, and 
indicated that it was developing his claim pursuant to the 
latter duty.  The RO explained that it would make reasonable 
efforts to assist the veteran in obtaining and developing all 
outstanding evidence provided he identified the source or 
sources thereof, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO specifically asked the veteran to 
identify the names and addresses of all individuals who had 
pertinent records, the time frame covered by the records, 
and, in the case of medical records, the condition for which 
the veteran was treated.  The RO also asked the veteran to 
sign the enclosed forms authorizing the release of his 
private treatment records so that the RO could obtain them on 
his behalf.  The RO indicated that otherwise the veteran 
could obtain and submit the records on his own initiative.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
It informed the veteran of the evidence needed to support his 
claim, indicated that VA would assist the veteran in 
obtaining all such evidence and explained what evidence VA 
would, in fact, attempt to obtain, but, also advised the 
veteran that in the meantime, he should submit any pertinent 
evidence he had to support his claim.  In addition, in a 
rating decision dated August 2002 and a statement of the case 
issued in May 2003, the RO again notified the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  The RO also 
notified the veteran of the reasons for which his claim had 
been denied and of the evidence it had considered in denying 
that claim, and provided him the regulations pertinent to his 
claim, including those governing VA's duties to notify and 
assist. 

The RO sent the aforementioned notice before initially 
deciding the veteran's claim in August 2002.  The timing of 
this notice thus complies with the express requirements of 
the law as found by the Court in Pelegrini v. Principi, 
17 Vet. App. at 420-22 (2004) (holding, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits).  

A.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  The RO secured 
and associated with the claims file the veteran's VA and 
private treatment records.  As well, the RO conducted medical 
inquiry in an effort to substantiate this claim.  
Specifically, in July 2002 and March 2003, the RO afforded 
the veteran VA examinations, during which examiners addressed 
the severity of the veteran's disabilities.  38 U.S.C.A.§ 
5103A(d) (West 2002).  The veteran has identified no other 
evidence pertinent to his claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran contends that, due to Parkinson's disease and a 
loss of memory, he is unable to engage in daily activities 
without the help of another person.  He therefore seeks 
special monthly pension based on the need for aid and 
attendance or by reason of being housebound.  

Under 38 U.S.C.A. § 1521 (West 2002), "each veteran of a 
period of war who meets the service requirements of this 
section and who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  That statutory provision further provides for an 
increased rate of pension, in the form of a special monthly 
pension, when an otherwise eligible veteran is in need of 
regular aid and attendance, or, if not in need of aid and 
attendance has a single disability rated as permanent and 
total, and, (1) has an additional disability or disabilities 
independently ratable at 60 percent, or, (2) is permanently 
housebound.  38 U.S.C.A. § 1521(d), (e), implemented at 38 
C.F.R. § 3.351(b), (c), and (d) (2003).

A need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An individual will be considered in need 
of regular aid and attendance if he: (1) Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to five degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed. 38 C.F.R. § 3.352(a) (2003).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (Rating Schedule) (not including ratings 
based upon unemployability under § 4.17 of this chapter): (1) 
Has additional disability or disabilities independently 
ratable as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

By rating decision dated July 1981, the RO awarded the 
veteran VA pension benefits.  In May 2002 the veteran claimed 
that he was entitled to special monthly pension based on the 
severity of his Parkinson's Disease and loss of memory.  The 
RO subsequently reviewed the medical evidence of record and 
determined that the veteran had the following disabilities: 
major depression, evaluated as 70 percent disabling; primary 
open-angle glaucoma, evaluated as 10 percent disabling; and, 
arterial hypertension, gastroesophageal reflux disease 
(status post gastritis), degenerative joint disease of 
thoracolumbar spine and degenerative disc disease with lumbar 
spondylosis, generalized arteriosclerosis, recurrent 
pterygium, external hemorrhoids, and bilateral sensorineural 
hearing loss each evaluated as noncompensably disabling.

In July 2002, the veteran underwent a VA aid and 
attendance/housebound examination, during which an examiner 
discussed the severity of his disabilities.  The examiner 
noted that the veteran required company to report to the 
examination, but was not hospitalized, bedridden or in a 
wheelchair, and was independent with regard to daily living 
requirements.  The VA examiner evaluated the veteran's eyes 
and noted some eye abnormalities.  Testing did not, however, 
reveal a corrected visual acuity of 5/200 or less in both 
eyes or concentric contraction of the visual field to five 
degrees or less.  The examiner explained that the veteran's 
typical day involved visiting his brother and the park, 
reading the newspaper, playing dominoes, feeding the birds, 
listening to the radio and watching television.  According to 
the veteran, he was active at home.  The examiner indicated 
that the veteran was able to ambulate without the assistance 
of others using a cane and was able to leave the home at any 
time.  That notwithstanding, the examiner recommended 
company.  The veteran also underwent a VA neurological 
disorders examination, during which an examiner diagnosed 
hand and leg tremors, bilaterally, which seemed to be 
voluntary, and indicated that the veteran had no clinical 
picture compatible with Parkinson's disease.  The examiner 
explained that the tremors disappeared when the veteran was 
distracted, asked to perform other tasks, and when tested for 
deep tendon reflexes.

In October 2002, the veteran submitted a written statement 
from a private physician, which indicates that the veteran 
has a history of depression syndrome, anxiety, 
osteoarthritis, right kidney stones, inflammation of the 
disks in the lumbar area and hematuria.  This statement also 
indicates that the veteran relies on another individual to 
perform the tasks of daily living, including chores involving 
medications, treatment and medical appointments.  

In March 2003, the veteran underwent a VA mental disorders 
examination, during which an examiner noted that the veteran 
had not undergone psychiatric treatment since the 1980s.  The 
examiner indicated that the veteran lived with his spouse, an 
adult daughter, and his father-in-law.  He diagnosed major 
depression and indicated that that condition did not prevent 
the veteran from performing activities of daily living, 
getting in and out of the house, or leaving the premises.

According to the above evidence, the veteran is not blind as 
defined by VA regulations, a patient in a nursing home, or 
bedridden, and does not require the use of a special 
prosthetic or orthopedic appliance.  In addition, the veteran 
is not unable to dress and feed himself, attend to the wants 
of nature, keep himself ordinarily clean and presentable, and 
protect himself from the hazards or dangers incident to his 
daily environment without care or assistance on a regular 
basis.  

Although the private physician opined that the veteran needed 
assistance with chores, medications, treatment and medical 
appointments, she did not indicate that the veteran needed 
regular assistance dressing, eating, attending to the wants 
of nature, keeping himself clean and presentable, or 
protecting himself from hazards and dangers.  In fact, by the 
veteran's own admission, he is not only active at home, but 
is regularly engaged in outside activities, including 
visiting his brother and going to the park.  In any event, 
the Board accords greater weight to the VA examiners' 
opinions as they were based on comprehensive evaluations of 
the veteran and were supported by rationale, specifically 
recitation of objective clinical findings and consideration 
of the veteran's actual ability to attend to his wants and 
needs and to otherwise function in his daily environment.  
Given those opinions, the Board finds that the veteran has no 
need for aid and attendance based on the criteria set forth 
in 38 C.F.R. § 3.352(a).

The Board also finds that the veteran is not housebound based 
on the criteria set forth in 38 C.F.R. § 3.351(d).  The most 
recent rating decision indicates that the veteran does not 
have a single permanent disability that is evaluated as 100 
percent disabling.  The veteran is not claiming otherwise.  
In addition, according to the VA examiners' opinions, noted 
above, while a companion is recommended, the veteran is not 
confined to his home or the immediate premises.  Regardless, 
because having a single disability rated 100 percent 
disabling is a threshold requirement for an increased pension 
benefit at the housebound rate, the veteran's claim for 
housebound benefits in this case must be denied whether or 
not he is housebound.  38 C.F.R. § 3.351(d). 

Based on the aforementioned findings, the Board concludes 
that the criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  The evidence is not 
in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



